Case 4:20-mj-02519 Document 1 Filed on 12/14/20 in TXSD Page 1 of 5




                                                                United States Courts
                                                              Southern District of Texas
                                                                     &/>ED
                                        4:20mj2519               December 14, 2020
                                                            David J. Bradley, Clerk of Court
Case 4:20-mj-02519 Document 1 Filed on 12/14/20 in TXSD Page 2 of 5
Case 4:20-mj-02519 Document 1 Filed on 12/14/20 in TXSD Page 3 of 5
Case 4:20-mj-02519 Document 1 Filed on 12/14/20 in TXSD Page 4 of 5
Case 4:20-mj-02519 Document 1 Filed on 12/14/20 in TXSD Page 5 of 5
